DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2016/138713; previously of record) hereinafter Wang.
Regarding Claim 1, Wang discloses (see Paragraphs 10, 25, 68, 79, 91, and Figure 16; note see Paragraph numbers from WIPO translation) a medical device (all of Figure 16; the embodiment of Figure 16 [10th embodiment] will be used; which contains all the features of Paragraphs 68 and 91) comprising: a disk-shaped portion (1, 2, 15; 
Regarding Claim 4, Wang further discloses (see Paragraph 68) the center member (5) is configured to engage the delivery device (4; push rod).
Regarding Claim 5, Wang further discloses (see Paragraph 91 and Figure 16) the anchor (7/71) is configured to extend partially into the ventricular wall (see Figure 16).
Regarding Claim 13, Wang further discloses (see Paragraph 68) the disk-shaped portion (1, 2, and 15) further includes a membrane or coating thereon (polymer film).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2016/138713; previously of record) in view of Alexander et al. (U. S. Publication 2014/0179993; previously of record) hereinafter Alexander. 
Regarding Claim 6, Wang discloses the invention of Claim 5 as stated above. 
However, Wang does not disclose the anchor comprises a screw. 
Alexander teaches (see Paragraph 177) a disk-shaped medical device that can be delivered through the bottom/wall of the left ventricle (see Figure 19B) wherein the anchor (186: stem; see Figure 5) comprises a screw (236; see Paragraph 187 and Figure 13D) in the same field of endeavor for the purposes of deploying (see Paragraph 187) and removing the device (if necessary) from the left ventricle (see Paragraph 190).

Regarding Claim 14, Wang discloses the invention of Claim 14 as stated above. 
However, Wang does not disclose the membrane or coating comprises polyester.
	Alexander teaches (see Paragraph 177) a disk-shaped medical device for the left ventricle, wherein the membrane (2131) or coating comprises polyester (hytrel; see Paragraph 296) in the same field of endeavor for the purpose of increasing biocompatibility. 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wang’s membrane with a polyester as taught by Alexander in order to improve biocompatibility. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771